EXHIBIT 10.2

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of June 17, 2016,
by and between IDdriven, Inc., a Nevada corporation (the “Company”), R & T
Sports Marketing, Inc., a Florida corporation (the “Buyer”), Arend D. Verweij
(“Pledgor”) and Legal & Compliance, LLC, as escrow agent (“Escrow Agent”).

 

WHEREAS:

 

A. The Company and the Buyer are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Section
4(a)(2) of the Securities Act of 1933, as amended (the “1933 Act”) and Rule
506(b) promulgated by the United States Securities and Exchange Commission (the
“SEC”) under the 1933 Act;

 

B. The Company desires to issue and sell to the Buyer, upon the terms and
conditions set forth in this Agreement, a 10% Secured Promissory Note of the
Company, in the form attached hereto as Exhibit A, in the aggregate principal
amount of up to $100,000.00 (the “Note”);

 

C. In connection with the purchase of the Note and as additional consideration
for the Note, the Company is issuing to the Buyer up to 400,000 shares of its
common stock (the “Common Stock”), which calculation of shares is based on the
product of the principal amount of the Note of $100,000 divided by the $0.25
trading price of the Common Stock on the OTCMarkets at the close of trading on
June 15, 2016. However, if the buyer funds less than $100,000 pursuant to the
Note then, in such case, the amount of Common Stock issuable to the Buyer shall
be reduced proportionately. For example, if the Buyer funds $50,000 pursuant to
the Note, then the Company shall issue to the Buyer 200,000 shares of Common
Stock;

 

D. Furthermore, the Note is secured by the pledge of up to 17,910,000 shares of
the Company’s common stock (the “Pledged Shares”) held, or controlled, by its
CEO, Arend Dirk Verweij (“Pledgor”), pursuant to the terms of that certain Stock
Pledge Agreement between Mr. Verweij, Holder and Escrow Agent of even date
herewith, a copy of which is attached to the Note (the “Pledge Agreement”).
However, if the Buyer funds less than $100,000 pursuant to the Note then, in
such case, the Pledged Shares shall be reduced proportionately. For example, if
the Buyer funds $50,000 pursuant to the Note, then the Pledged Shares shall be
8,995,000 shares of Common Stock; and

 

E. The Buyer wishes to purchase, upon the terms and conditions stated in this
Agreement, the Note and the Common Stock.

 

NOW THEREFORE, in consideration of the foregoing and of the agreements and
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Company and the
Buyers hereby agree as follows:

 

1. Purchase and Sale of Note and Common Stock; Escrow Agent

 

a. Purchase of Note and Common Stock. On the Closing Date (as defined below),
the Company shall issue and sell to the Buyer and the Buyer agrees to purchase
the Note and the Common Stock from the Company for up to $100,000, with the
specific amount to be determined at the time of Closing (the “Purchase Price”).

 

b. Form of Payment; Escrow. On the Closing Date (as defined below), (i) the
Buyer shall pay the Purchase Price for the Note and the Common Stock to be
issued and sold to it at the Closing (as defined below) by wire transfer of
immediately available funds to the Escrow Agent, in accordance with the Escrow
Agent’s written wiring instructions, against delivery of the Note and the Common
Stock, (ii) the Company shall deliver such duly executed Note and Common Stock
on behalf of the Company, to the Escrow Agent, against delivery of such Purchase
Price, and (iii) Pledgor, Buyer and Escrow Agent shall execute and fund the
Pledge Agreement pursuant to the terms set forth therein.

 



 - 1 -

 



 

c. Closing Date. Subject to the satisfaction (or written waiver) of the
conditions thereto set forth in Section 6 and Section 7 below, the date and time
of the issuance and sale of the Note and the Common Stock pursuant to this
Agreement (the “Closing Date”) shall be 4:00 PM, Eastern Standard Time on the
date on which all of the Transaction Documents (defined as this Agreement, the
Note, the Pledge Agreement and any other documents in connection with this
transaction) have been executed and delivered by the applicable parties thereto,
and all conditions precedent to (i) the Buyers' obligations to pay the Purchase
Price, (ii) the Company’s obligations to deliver the Note and the Common Stock,
and (iii) the Pledgor’s obligation to deliver and fund the Pledge Agreement, in
each case, have been satisfied or waived. The closing of the transactions
contemplated by this Agreement (the “Closing”) shall occur on the Closing Date
at such location as may be agreed to by the parties. At the Closing, the Escrow
Agent shall: (1) deliver to the Company the Purchase Price, (2) deliver to the
Buyer the Note and the Common Stock, and (3) take possession of the Pledged
Shares pursuant to the terms of the Pledge Agreement.

 

2. Buyers' Representations and Warranties. Buyer represents and warrants to the
Company that:

 

a. Investment Purpose. As of the date hereof, each Buyer is purchasing the Note
and the Common Stock (collectively, the “Securities”) for its own account and
not with a present view towards the public sale or distribution thereof, except
pursuant to sales registered or exempted from registration under the 1933 Act;
provided, however, that by making the representations herein, the Buyer does not
agree to hold any of the Securities for any minimum or other specific term and
reserves the right to dispose of the Securities at any time in accordance with
or pursuant to a registration statement or an exemption under the 1933 Act.

 

b. Accredited Investor Status. Buyer is an “accredited investor” as that term is
defined in Rule 501(a) of Regulation D (an “Accredited Investor”).

 

c. Reliance on Exemptions. Buyer understands that the Securities are being
offered and sold to it in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying upon the truth and accuracy of, and each Buyer'
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Buyers set forth herein in order to determine the
availability of such exemptions and the eligibility of the Buyers to acquire the
Securities.

 

d. Information. Buyer and its advisors, if any, have been, and for so long as
the Note remain outstanding will continue to be, furnished with all materials
relating to the business, finances and operations of the Company and materials
relating to the offer and sale of the Securities which have been requested by
Buyer or its advisors. Buyer and its advisors, if any, have been, and for so
long as the Note remain outstanding will continue to be, afforded the
opportunity to ask questions of the Company regarding its business and affairs.
Notwithstanding the foregoing, the Company has not disclosed to each Buyer any
material nonpublic information regarding the Company or otherwise and will not
disclose such information unless such information is disclosed to the public
prior to or promptly following such disclosure to Buyer. Neither such inquiries
nor any other due diligence investigation conducted by Buyers or any of its
advisors or representatives shall modify, amend or affect Buyers' right to rely
on the Company’s representations and warranties contained in Section 3 below.

 



 - 2 -

 



 

e. Governmental Review. Buyer understands that no United States federal or state
agency or any other government or governmental agency has passed upon or made
any recommendation or endorsement of the Securities.

 

f. Transfer or Re-sale. Buyer understands that (i) the sale or resale of the
Securities has not been and is not being registered under the 1933 Act or any
applicable state securities laws, and the Securities may not be transferred
unless (a) the Securities are sold pursuant to an effective registration
statement under the 1933 Act, (b) each Buyer shall have delivered to the
Company, at the cost of the Company, an opinion of counsel (which may be the
Legal Counsel Opinion (as defined below)) that shall be in form, substance and
scope customary for opinions of counsel in comparable transactions to the effect
that the Securities to be sold or transferred may be sold or transferred
pursuant to an exemption from such registration, which opinion shall be accepted
by the Company, (c) the Securities are sold or transferred to an “affiliate” (as
defined in Rule 144 promulgated under the 1933 Act (or a successor rule) (“Rule
144”)) of each Buyer who agrees to sell or otherwise transfer the Securities
only in accordance with this Section 2(f) and who is an Accredited Investor, (d)
the Securities are sold pursuant to Rule 144, or (e) the Securities are sold
pursuant to Regulation S under the 1933 Act (or a successor rule) (“Regulation
S”), and each Buyer shall have delivered to the Company, at the cost of the
Company, an opinion of counsel that shall be in form, substance and scope
customary for opinions of counsel in corporate transactions, which opinion shall
be accepted by the Company.

 

g. Legends. Buyer understands that until such time as the Securities have been
registered under the 1933 Act or may be sold pursuant to Rule 144, Rule 144A
under the 1933 Act or Regulation S without any restriction as to the number of
securities as of a particular date that can then be immediately sold, the
Securities may bear a restrictive legend in substantially the following form
(and a stop-transfer order may be placed against transfer of the certificates
for such Securities):

 

“NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144, RULE 144A OR REGULATION S UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.”



 

h. Authorization; Enforcement. This Agreement has been duly and validly
authorized. This Agreement has been duly executed and delivered on behalf of
Buyer, and this Agreement constitutes a valid and binding agreement of Buyer
enforceable in accordance with its terms.

 

i. Residency. Buyer is a resident of the jurisdiction set forth immediately
below each Buyer' name on the signature pages hereto.

 

3. Representations and Warranties of the Company. The Company represents and
warrants to each Buyer that:

 



 - 3 -

 



 

a. Organization and Qualification. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction in
which it is incorporated, with full power and authority (corporate and other) to
own, lease, use and operate its properties and to carry on its business as and
where now owned, leased, used, operated and conducted. The Company is duly
qualified as a foreign corporation to do business and is in good standing in
every jurisdiction in which its ownership or use of property or the nature of
the business conducted by it makes such qualification necessary except where the
failure to be so qualified or in good standing would not have a Material Adverse
Effect. “Material Adverse Effect” means any material adverse effect on the
business, operations, assets, financial condition or prospects of the Company or
its Subsidiaries, if any, taken as a whole, or on the transactions contemplated
hereby or by the agreements or instruments to be entered into in connection
herewith.

 

b. Authorization; Enforcement. (i) The Company has all requisite corporate power
and authority to enter into and perform this Agreement, the Note and to
consummate the transactions contemplated hereby and thereby and to issue the
Securities, in accordance with the terms hereof, (ii) the execution and delivery
of this Agreement, and the Securities have been duly authorized by the Company’s
Board of Directors and no further consent or authorization of the Company, its
Board of Directors, or its shareholders is required, (iii) this Agreement has
been duly executed and delivered by the Company by its authorized
representative, and such authorized representative is the true and official
representative with authority to sign this Agreement and the other documents
executed in connection herewith and bind the Company accordingly, and (iv) this
Agreement constitutes, and upon execution and delivery by the Company of the
Note, each of such instruments will constitute, a legal, valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms.

 

c. Capitalization; Governing Documents. All of the Company’s outstanding shares
of capital stock are, or upon issuance will be, duly authorized, validly issued,
fully paid and non-assessable.

 

d. Issuance of Common Stock. The Common Stock is duly authorized and reserved
for issuance and will be validly issued, fully paid and non-assessable, and free
from all taxes, liens, claims and encumbrances with respect to the issue
thereof.

 

4. Covenants.

 

a. Best Efforts. The parties shall use their best efforts to satisfy timely each
of the conditions described in Sections 5 and 6 of this Agreement.

 

b. Use of Proceeds. The Company shall use the proceeds for general working
capital purposes.

 

5. Conditions to the Company’s Obligation to Sell. The obligation of the Company
hereunder to issue and sell the Securities to Buyer at the Closing is subject to
the satisfaction, at or before the Closing Date of each of the following
conditions thereto, provided that these conditions are for the Company’s sole
benefit and may be waived by the Company at any time in its sole discretion:

 

a. Buyer shall have executed the relevant Transaction Documents and delivered
the same to the Escrow Agent.

 

b. Buyer shall have delivered the Purchase Price in accordance with Section 1(b)
above.

 



 - 4 -

 



 

c. The representations and warranties of Buyer shall be true and correct in all
material respects as of the date when made and as of the Closing Date as though
made at that time (except for representations and warranties that speak as of a
specific date), and Buyer shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by each Buyer at or prior
to the Closing Date.

 

d. No litigation, statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by or in
any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.

 

6. Conditions to Buyer's Obligation to Purchase. The obligation of Buyer
hereunder to purchase the Securities at the Closing is subject to the
satisfaction, at or before the Closing Date of each of the following conditions,
provided that these conditions are for each Buyer' sole benefit and may be
waived by Buyer at any time in its sole discretion:

 

a. The Company and the Pledgor shall have executed the relevant Transaction
Documents and delivered the same to the Escrow Agent.

 

b. The Company shall have delivered to Escrow Agent the Securities in accordance
with Section 1(b) above.

 

c. The representations and warranties of the Company shall be true and correct
in all material respects as of the date when made and as of the Closing Date as
though made at such time (except for representations and warranties that speak
as of a specific date) and the Company shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to the Closing Date.

 

d. No litigation, statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by or in
any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.

 

e. No event shall have occurred which could reasonably be expected to have a
Material Adverse Effect on the Company.

 

7. Governing Law; Miscellaneous.

 

a. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida without regard to principles of
conflicts of laws. Any action brought by either party against the other
concerning the transactions contemplated by this Agreement shall be brought only
in the state courts of Florida or in the federal courts located in the state of
Florida and Broward County, Florida. The parties to this Agreement hereby
irrevocably waive any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens. EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR
ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY. The
prevailing party shall be entitled to recover from the other party its
reasonable attorney's fees and costs. In the event that any provision of this
Agreement or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of this Agreement,
the Note or any other agreement, certificate, instrument or document
contemplated hereby or thereby. Each party hereby irrevocably waives personal
service of process and consents to process being served in any suit, action or
proceeding in connection with this Agreement, the Note or any other agreement,
certificate, instrument or document contemplated hereby or thereby by mailing a
copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any other manner
permitted by law.

 



 - 5 -

 



 

b. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which shall constitute one
and the same agreement and shall become effective when counterparts have been
signed by each party and delivered to the other party. A facsimile or .pdf
signature shall be considered due execution and shall be binding upon the
signatory thereto with the same force and effect as if the signature were an
original, not a facsimile or .pdf signature. Delivery of a counterpart signature
hereto by facsimile or email/.pdf transmission shall be deemed validly delivery
thereof.

 

c. Construction; Headings. This Agreement shall be deemed to be jointly drafted
by the Company and each Buyer and shall not be construed against any person as
the drafter hereof. The headings of this Agreement are for convenience of
reference only and shall not form part of, or affect the interpretation of, this
Agreement.

 

d. Severability. In the event that any provision of this Agreement is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any
provision hereof which may prove invalid or unenforceable under any law shall
not affect the validity or enforceability of any other provision hereof.

 

e. Entire Agreement; Amendments. This Agreement, the Note and the instruments
referenced herein contain the entire understanding of the parties with respect
to the matters covered herein and therein and, except as specifically set forth
herein or therein, neither the Company nor each Buyer makes any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Agreement may be waived or amended other than by an instrument in writing
signed by the majority in interest of each Buyer.

 

f. Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, e-mail or facsimile, addressed as set
forth below or to such other address as such party shall have specified most
recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by e-mail or facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be:

 



 - 6 -

 



 

If to the Company or Arend Verweij, to:

 

13355 Moss Rock Drive Auburn

Sacramento, California 95602

Attention: Arend Verweij

email: averweij@insightinnovators.com

 

If to the Buyer:

 

R & T Sports Marketing, Inc.

15440 SW 82nd Ave.

Palmetto Bay, FL 33157

email: meldanry@icloud.com

 

If to Escrow Agent:

 

Legal & Compliance, LLC

330 Clematis Street

Suite 217

West Palm Beach, FL. 33401

Email: lanthony@legalandcompliance.com

 

 

g. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties and their successors and assigns. Neither the Company nor
the Buyer shall assign this Agreement or any rights or obligations hereunder
without the prior written consent of the other.

 

h. Third Party Beneficiaries. This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
person.

 

i. Survival. The representations and warranties of the Company and the
agreements and covenants set forth in this Agreement shall survive the closing
hereunder notwithstanding any due diligence investigation conducted by or on
behalf of the Buyer. The Company agrees to indemnify and hold harmless Buyer for
loss or damage arising as a result of or related to any breach or alleged breach
by the Company of any of its representations, warranties and covenants set forth
in this Agreement or any of its covenants and obligations under this Agreement,
including advancement of expenses as they are incurred.

 

j. Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

k. No Strict Construction. The language used in this Agreement will be deemed to
be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 



 - 7 -

 



 

l. Indemnification. In consideration of Buyers execution and delivery of this
Agreement and acquiring the Securities hereunder, and in addition to all of the
Company's other obligations under this Agreement or the Note, the Company shall
defend, protect, indemnify and hold harmless each Buyer and its stockholders,
partners, members, officers, directors, employees and direct or indirect
investors and any of the foregoing persons' agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the "Indemnitees")
from and against any and all actions, causes of action, suits, claims, losses,
costs, penalties, fees, liabilities and damages, and expenses in connection
therewith (irrespective of whether any such Indemnitee is a party to the action
for which indemnification hereunder is sought), and including reasonable
attorneys' fees and disbursements (the "Indemnified Liabilities"), incurred by
any Indemnitee as a result of, or arising out of, or relating to (a) any
misrepresentation or breach of any representation or warranty made by the
Company in this Agreement, the Note or any other agreement, certificate,
instrument or document contemplated hereby or thereby, (b) any breach of any
covenant, agreement or obligation of the Company contained in this Agreement,
the Note or any other agreement, certificate, instrument or document
contemplated hereby or thereby or (c) any cause of action, suit or claim brought
or made against such Indemnitee by a third party (including for these purposes a
derivative action brought on behalf of the Company) and arising out of or
resulting from (i) the execution, delivery, performance or enforcement of this
Agreement, the Note or any other agreement, certificate, instrument or document
contemplated hereby or thereby, (ii) any transaction financed or to be financed
in whole or in part, directly or indirectly, with the proceeds of the issuance
of the Securities, or (iii) the status of each Buyer or holder of the Securities
as an investor in the Company pursuant to the transactions contemplated by this
Agreement and the Note. To the extent that the foregoing undertaking by the
Company may be unenforceable for any reason, the Company shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities that is permissible under applicable law.

 

m. Remedies. The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to Buyer by vitiating the intent and
purpose of the transaction contemplated hereby. Accordingly, the Company
acknowledges that the remedy at law for a breach of its obligations under this
Agreement will be inadequate and agrees, in the event of a breach or threatened
breach by the Company of the provisions of this Agreement, that Buyer shall be
entitled, in addition to all other available remedies at law or in equity, and
in addition to the penalties assessable herein, to an injunction or injunctions
restraining, preventing or curing any breach of this Agreement and to enforce
specifically the terms and provisions hereof, without the necessity of showing
economic loss and without any bond or other security being required.

 

n. Failure or Indulgence Not Waiver. No failure or delay on the part of Buyer in
the exercise of any power, right or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privileges. All rights and remedies of each Buyer existing
hereunder are cumulative to, and not exclusive of, any rights or remedies
otherwise available.

 

p. Independent Nature of Buyer's Rights. Nothing contained herein or in any
other document related to the transactions set forth in this Agreement, and no
action taken by any Buyer pursuant hereto or thereto, shall be deemed to
constitute Buyer as a partnership, an association, a joint venture or any other
kind of entity, or create a presumption that each Buyer are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Agreement or the Securities. Buyer shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement or out of the other Agreement or the
Securities and it shall not be necessary for any other Buyer to be joined as an
additional party in any proceeding for such purpose.

 



 - 8 -

 



 

IN WITNESS WHEREOF, the undersigned has executed this Securities Purchase
Agreement Note as of date first above written.

 

IDdriven, INC., a Nevada corporation

 



By: /s/ Arend D. Verweij

       Arend D. Verweij, Chief Executive Officer

 

 

R & T Sports Marketing, Inc.:

 

By: /s/ Daniel Kaplan

Name: Daniel Kaplan

Title: President

 

 

Legal & Compliance, LLC

 



By: /s/ Laura E. Anthony

     Laura E. Anthony, for the firm

 

 

 

Exhibit “A” -- 10% Secured Promissory Note

 

 



- 9 -



 